Title: To James Madison from John Martin Baker, 18 August 1806
From: Baker, John Martin
To: Madison, James



Sir,
Consulate of the United States of America, for the Balearick IslandsPalma, Island of Majorca, 18th. of August 1806.

I herewith transmit you Enclosed Copy of the written deposition, and Declaration made before me by Daniel Bray Junior, Master: Samuel Stickney, Mate: and William Stanger, Mariner: of the American Bark Mary of Salem: of which you will please make the use you may deem proper, to the End of our Public Good: and that the offender, and unwarrantable Violater of the Neutrality of Our flag, and interruption of our Commerce may be punished: and that in the future such unjustifiable conduct be prevented  Certain that the British Government, can never countenance such Violation to be committed by any one under their authority, and that on Your representation due Satisfaction will be given, & in the future such acts Suppressed I am with much Respect Sir, Yr. M Obedient Servant

John Martin Baker


NB.  The Two Spanish Patrons, among the Twenty Six Spaniards, conveyed here per the American Bark Mary have informed me, "That the Gavey is named Sn. Antonio, Commander, or chief of the Gang, named Gorgé, That the owner’s name is Geronimo married at Gibraltar, where are his Wife, and Children".
Capn. Danl Bray mentioned said armed Vessel mounted four Guns.  All which for your information, which I trust will counteract all disguise


John Martin Baker


I ask the favor of your acknowledging receipt of this letter, via Lisbon, or other channel you may deem most fit, for my Government

